Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Arling et al. (US 20120086563 A1) in view Chen et al. (CN 102647459 A).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
	In regards to claim 1, Arling teaches a non-transitory, computer-readable media having stored thereon instruction wherein the instructions (Paragraphs 15), when executed by a processing device of a smart device (Abstract; Paragraph 15), cause the smart device 5to perform steps comprising: in response to the smart device being paired with each of a bridge devices, wherein the bridge device is dedicated to controlling functional operations of a one of a plurality of appliances and each of the plurality of appliances is of a different type (Paragraphs 5, 19, 21; Claim 1).  Arling goes on to teach  using information received from each of the plurality of bridge devices to cause a plurality of input 10elements to be automatically added to a graphical user interface associated with the smart device (Paragraphs 22, 23).  Furthermore, in response to an activation of a one of the plurality of input elements, determining a type of appliance that is to perform a functional operation that is associated with the activated input element, and identifying a one of the bridge devices with which the smart device is paired 15that is dedicated to controlling functional operations of the appliance of the determined type (Paragraphs 21-22, 25-26). Lastly, Arling teaches transmitting by the smart device for reception by the identified bridge device an instruction to have the appliance of the determined type perform the functional operation (Paragraphs 22, 26).
	Arling fails to teach there being a plurality of bridge device being assigned specifically to one of a plurality of appliances.  Chen on the other hand teaches one or a plurality of repeater devices, wherein the terminal appliance device is wirelessly and remotely controlled by the remote controller in a unified manner, the internet surfing device is accessed into the internet, and the repeater devices are used for repeating the communication signals of the remote controller and the terminal appliance devices (Abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Chen’s teaching with Arling’s teaching in order to enable the use of multiple repeater/bridge devices to be able to communicate and operate specific devices within a household.
	In regards to claim 2, Arling teaches the information received from each of the bridge device comprising information that indicates a type of appliance to which the bridge devices is dedicated (paragraphs 25-26).  Furthermore applying Chen’s teaching of one or a plurality of repeater devices, wherein the terminal appliance device is wirelessly and remotely controlled by the remote controller in a unified manner, the internet surfing device is accessed into the internet, and the repeater devices are used for repeating the communication signals of the remote controller and the terminal appliance devices (Abstract), one of ordinary skill in the art may enable the information received from each of the plurality of bridge devices comprises information that indicates a type of appliance to which the one of the plurality of bridge devices is dedicated.
	In regards to claim 3, Arling modified teaches the smart device and the plurality of bridge devices communicate via a low-energy RF communications channel (Paragraph 14; Figure 4).  With the combination Chen’s teaching of one or a plurality of repeater devices, wherein the terminal appliance device is wirelessly and remotely controlled by the remote controller in a unified manner, the internet surfing device is accessed into the internet, and the repeater devices are used for repeating the communication signals of the remote controller and the terminal appliance devices (Abstract), one of ordinary skill in the art may enable the smart device and the plurality of bridge devices communicate via a low-energy RF communications channel.
	In regards to claim 4, Arling modified teaches the instructions cause the smart device to cause a command code set for use in controlling functional operations of the one of the plurality of appliances to which the bridge device is dedicated to be provisioned (Paragraphs 22, 26).  With the combination Chen’s teaching of one or a plurality of repeater devices, wherein the terminal appliance device is wirelessly and remotely controlled by the remote controller in a unified manner, the internet surfing device is accessed into the internet, and the repeater devices are used for repeating the communication signals of the remote controller and the terminal appliance devices (Abstract), one of ordinary skill in the art may enable the 
instructions to cause the smart device to cause a command code set for use in controlling functional operations of the one of the plurality of appliances to which the bridge device is dedicated to be provisioned to one or more of the plurality of bridge devices.
	In regards to claim 5, Arling modified teaches the command code set is transmitted by the smart device to the bridge device (Paragraphs 21, 23).  With the combination Chen’s teaching of one or a plurality of repeater devices, wherein the terminal appliance device is wirelessly and remotely controlled by the remote controller in a unified manner, the internet surfing device is accessed into the internet, and the repeater devices are used for repeating the communication signals of the remote controller and the terminal appliance devices (Abstract), one of ordinary skill in the art may enable modified teaches the command code set is transmitted by the smart device to the one or more of the plurality of bridge devices
	In regards to claim 7, Arling modified teaches the instructions cause the smart device to individually pair each of the bridge device(s) with the 20smart device (Paragraph 21). 
	In regards to claim 8, Arling modified teaches the 18 ACTIVE 51687754v1instructions cause the smart device to use a device discovery process to pair each of the bridge device(s) with the smart device (Paragraphs 21; Figure 5 (508)).
	In regards to claim 9, Arling modified teaches the 5instructions cause the smart device to use an interrogation process to obtain the information from each bridge device (Paragraph 24; Fig 5 (516)).  With the combination Chen’s teaching of one or a plurality of repeater devices, wherein the terminal appliance device is wirelessly and remotely controlled by the remote controller in a unified manner, the internet surfing device is accessed into the internet, and the repeater devices are used for repeating the communication signals of the remote controller and the terminal appliance devices (Abstract), one of ordinary skill in the art may enable the 5instructions cause the smart device to use an interrogation process to obtain the information from each of the plurality of bridge devices.
	In regards to claim 10, Arling modified teaches the one of the plurality of input elements corresponds to a functionality associated with an activity-based 10operation (Paragraph 24). 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arling et al. (US 20120086563 A1) in view Chen et al. (CN 102647459 A) as applied to claim 1 above, and further in view of Tamm et al. (US 20120130973 A1).
In regards to claim 6, Arling modified fails to teach a pointer to 15the command code set is transmitted by the smart device to the one or more of the plurality of bridge devices. Tamm on the other hand teaches using pointer for the purpose of targeting specific data instructions for the purpose of a storage device being manipulated by a remote control device towards a relay module (Paragraph 81).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Tamm’s teaching with Arling modified’s teaching in order to enable a pointer to an instruction s15an insu an et is transmitted by a remote control device to a relay module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685